DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022, has been entered.

Claims 1-15 are amended.
Claims 1-15 are pending.

Response to Remarks/Amendments

35 USC §101 Rejection
The rejection for lack of subject matter eligibility is traversed, but no arguments are provided rebutting the rejection under 35 USC §101.  The rejection is accordingly maintained.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the DeLorme reference, cited in the rejections, below.  
The Applicant submits that Millspaugh does not teach a taxi with no passengers displayed on a display.  See Remarks p. 8.  In response, the Examiner points to cited ¶[0024]-[0025], [0030], and [0046] & Fig. 4; which teach that a driver’s status may be off duty.  The ‘off duty’ status is interpreted to be the equivalent of a taxi with no passengers.  Therefore, Millspaugh teaches this limitation.  The icons of taxicabs are customizable according to status.  
The Applicant further submits that the cited portions of Millspaugh are not capable of performing the recited features.  See Remarks pp. 9-10.  The Examiner respectfully submits that this statement by the Applicant is conclusory; no support is provided for this assertion.  Although the Applicant compares the present claims to claims directed to a fuel cell, no clear analogy exists between the presently claimed subject matter and fuel cells.  The present claims deal with information that is displayed on a graphical user interface, and a fuel cell controller and its underlying programming structure bear no resemblance to the present claims.
The independent claims are obvious over Millspaugh in view of DeLorme and Wang.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-15 are all directed to one of the four statutory categories of invention, the claims are directed to demand prediction information display (as evidenced by the preamble of exemplary claim 1; “A demand prediction information display control method”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “determining a position of an own taxi;” “receiving a 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a display control device, server, and electronic display in independent claim 1; a memory, processor, server, and display in independent claim 3; and a computer readable medium, server, and electronic display in independent claim5).  Independent claims 1, 3, and 5 do recite the use of sensors, but the sensors are GPS sensors that merely provide input data to implement the method.  Therefore, the role of the sensors amounts to insignificant extra-solution data gathering.  See MPEP §2106.05(g).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a display control device, server, and electronic display in independent claim 1; a memory, processor, server, and display in independent claim 3; and a computer readable medium, server, and electronic display in independent claim5) to implement the abstract idea, which does not amount to significantly 
Furthermore: an element found to amount to insignificant extra-solution activity in step 2A of the subject matter eligibility analysis must be evaluated in step 2B to determine whether the element amounts to more than what is well-understood, routine, and conventional in the field.  The use of GPS sensors is well-understood, routine, and conventional, as evidenced by US 2014/0039784 A1 to Millspaugh; ¶[0035]-[0037].  That portion of Millspaugh discloses the use of GPS to acquire signals from phones to determine location.  Therefore, the use of GPS technology and GPS sensors to determine location is well-understood, routine, and conventional.  The claims are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5, 8, 9, 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0039784 A1 to Millspaugh (hereinafter ‘MILLSPAUGH’) in view of US 5,948,040 to DeLorme et al. (hereinafter ‘DELORME’) and US 2014/0026065 A1 to Wang (hereinafter ‘WANG’).

Claim 1 (Currently Amended):
a demand prediction information display control method that is executed by a demand prediction information display control device (see ¶[0020]; the display screen of a mobile computing device), the demand prediction information display control method comprising: 
determining a position of an own taxi (see abstract; a location of a first vehicle) including an electronic display disposed therein (see ¶[0009]; a graphical user interface provided to a driver that enables a driver to locate a passenger) and the demand prediction information display control device disposed therein based upon receipt of global positioning signals (see ¶[0031]; indicate prospective fares and their respective locations.  3 passengers are waiting for a cab, a single passenger, and a doorman on behalf of someone else). 
MILLSPAUGH does not specifically disclose, but DELORME discloses, receiving a signal indicating a direction of the own taxi from a sensor (see col 10, ln 34-59; display location a direction of travel.  See also col 32, ln 46-col 33, ln 13 & col 74, ln 45-col 75, ln 32; geographic information is received as line or vector data.  Calculate destinations from a present location and direction of travel or compass course.  See also abstract; GPS-linked users); 
determining a prediction target area based upon the position of the own taxi and the direction of the own taxi (see again col 74, ln 45-col 75, ln 32; geographic information is received as line or vector data.  Calculate destinations from a present location and direction of travel or compass course and compute distance from probable destinations.  See also col 73, ln 18-63; provide information about goods and services along a user’s intended or predicted route of travel.  See also abstract and Fig. 5 and col 47, ln 45-59; a user-selected region around routes of travel.  Points of interest in the region or vicinity of the route).
MILLSPAUGH further discloses transmitting information on the prediction target area to a server (see ¶[0019]; a web server computer).
receiving demand prediction information and other taxi information from the server based upon the information on the prediction target area (see ¶[0024]; one hundred people hail for a taxi, but only ten taxis are within a five block range.  Hail drivers in a pre-defined geographic area.  See also ¶[0020]; cabs in the surrounding area); 
controlling the electronic display to display the demand prediction information including an icon indicating a position of the demand in a superimposing manner on a map screen on the electronic display (see ¶[0031]; indicate prospective fares and their respective locations.  3 passengers are waiting for a cab, a single passenger, and a doorman on behalf of someone else); and
controlling the electronic display to display an icon indicating the position of the own taxi in the superimposing manner on the map screen (see ¶[0051]; providing graphical map displays of prospective passengers and taxicab drivers).
MILLSPAUGH does not specifically disclose, but WANG discloses, controlling the electronic display to set an icon corresponding to another taxi with a passenger to a non-display (see ¶[0062]; display only the vehicle icons for available drivers one the map). 
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see {[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied. The device does not seek out new passengers, and the taxicab is unavailable. Unavailable taxis are grayed out). WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers. It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.
MILLSPAUGH further discloses controlling the electronic display to display an icon corresponding to another taxi with no passenger in the superimposing manner on the map screen, wherein the electronic display is controlled (see ¶[0024]-[0025] and [0030] & Fig. 4; 
MILLSPAUGH does not explicitly disclose, but DELORME discloses, such that the icon corresponding to the other taxi with no passenger represents a travelling direction of the other taxi with no passenger (see col 10, ln 34-58; display the direction of travel of the user).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons
representing vehicles.  DELORME discloses a travel reservation information and planning system that includes predicted destination and direction information.  It would have been obvious to include predicted destination and direction as taught by DELORME in the system executing the method of MILLSPAUGH with the motivation to provide location information of vehicles in a display for taxicab hailing and ridesharing.
MILLSPAUGH further discloses the electronic display is controlled such that the icon indicating the position of the own taxi itself is visually distinguished from all other icons corresponding to the other taxis with no passenger (see ¶[0019] and [0025]; the taxicab driver can customize the appearance of a graphical icon of his or her taxicab as the icon appears on a passenger’s computing device.  Indicate the driver’s status with a color.  See also ¶[0030] & [0044] and Fig. 4; a taxicab icon is provided in the center of the display to indicate to the driver that the system is working).

Claim 3 (Currently Amended)
MILLSPAUGH discloses a demand prediction information display control device comprising: a memory; and a processor having hardware (see ¶[0020]; a mobile computing device), the processor being configured to: 
determine a position of an own taxi (see abstract; a location of a first vehicle)  including an electronic display disposed therein (see ¶[0009]; a graphical user interface  and the demand prediction information display control device disposed therein based upon receipt of global positioning signals (see ¶[0031]; indicate prospective fares and their respective locations.  3 passengers are waiting for a cab, a single passenger, and a doorman on behalf of someone else). 
MILLSPAUGH does not specifically disclose, but DELORME discloses, receive a signal indicating a direction of the own taxi from a sensor (see col 10, ln 34-59; display location a direction of travel.  See also col 32, ln 46-col 33, ln 13 & col 74, ln 45-col 75, ln 32; geographic information is received as line or vector data.  Calculate destinations from a present location and direction of travel or compass course.  See also abstract; GPS-linked users); 
determine a prediction target area based upon the position of the own taxi and the direction of the own taxi (see again col 74, ln 45-col 75, ln 32; geographic information is received as line or vector data.  Calculate destinations from a present location and direction of travel or compass course and compute distance from probable destinations.  See also col 73, ln 18-63; provide information about goods and services along a user’s intended or predicted route of travel.  See also abstract and Fig. 5 and col 47, ln 45-59; a user-selected region around routes of travel.  Points of interest in the region or vicinity of the route).
MILLSPAUGH further discloses, transmit information on the prediction target area to a server (see ¶[0019]; a web server computer).
receive demand prediction information and other taxi information from the server based upon the information on the prediction target area (see ¶[0024]; one hundred people hail for a taxi, but only ten taxis are within a five block range.  Hail drivers in a pre-defined geographic area.  See also ¶[0020]; cabs in the surrounding area); 
control the electronic display to display the demand prediction information including an icon indicating a position of the demand in a superimposing manner on a map screen on the electronic display (see ¶[0031]; indicate prospective fares and their respective locations.  3 , 
control the electronic display to display an icon indicating the position of the own taxi in the superimposing manner on the map screen (see ¶[0051]; providing graphical map displays of prospective passengers and taxicab drivers).
MILLSPAUGH does not specifically disclose, but WANG discloses, control the electronic display to set an icon corresponding to another taxi with a passenger to a non-display (see ¶[0062]; display only the vehicle icons for available drivers one the map). 
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see {[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied. The device does not seek out new passengers, and the taxicab is unavailable. Unavailable taxis are grayed out). WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers. It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.
MILLSPAUGH further discloses, and control the electronic display to display an icon corresponding to another taxi with no passenger in the superimposing manner on the map screen, wherein the electronic display is controlled (see ¶[0024]-[0025] and [0030] & Fig. 4; extend the visual radius to more unoccupied taxis to see hailing icons.  A driver’s status may be on-duty, occupied, and off duty.  See also ¶[0046]; the interface represents the vehicles moving). 
MILLSPAUGH does not explicitly disclose, but DELORME discloses, such that the icon corresponding to the other taxi with no passenger represents a travelling direction of the other taxi with no passenger (see col 10, ln 34-58; display the direction of travel of the user).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons

MILLSPAUGH further discloses, and the electronic display is controlled such that the icon indicating the position of the own taxi itself is visually distinguished from all other icons corresponding to the other taxis with no passenger (see ¶[0019] and [0025]; the taxicab driver can customize the appearance of a graphical icon of his or her taxicab as the icon appears on a passenger’s computing device.  Indicate the driver’s status with a color.  See also ¶[0030] & [0044] and Fig. 4; a taxicab icon is provided in the center of the display to indicate to the driver that the system is working).

Claim 5 (Currently Amended)
MILLSPAUGH discloses a non-transitory recording medium storing a demand prediction information display control program that causes a demand prediction information display control device (see ¶[0020]; the display screen of a mobile computing device) to execute a process comprising: 
determining a position of an own taxi (see abstract; a location of a first vehicle) including an electronic display disposed therein (see ¶[0009]; a graphical user interface provided to a driver that enables a driver to locate a passenger) and the demand prediction information display control device disposed therein  based upon receipt of global positioning signals (see ¶[0031]; indicate prospective fares and their respective locations.  3 passengers are waiting for a cab, a single passenger, and a doorman on behalf of someone else). 
, receiving a signal indicating a direction of the own taxi from a sensor (see col 10, ln 34-59; display location a direction of travel.  See also col 32, ln 46-col 33, ln 13 & col 74, ln 45-col 75, ln 32; geographic information is received as line or vector data.  Calculate destinations from a present location and direction of travel or compass course.  See also abstract; GPS-linked users); 
determining a prediction target area based upon the position of the own taxi and the direction of the own taxi (see again col 74, ln 45-col 75, ln 32; geographic information is received as line or vector data.  Calculate destinations from a present location and direction of travel or compass course and compute distance from probable destinations.  See also col 73, ln 18-63; provide information about goods and services along a user’s intended or predicted route of travel.  See also abstract and Fig. 5 and col 47, ln 45-59; a user-selected region around routes of travel.  Points of interest in the region or vicinity of the route).
MILLSPAUGH further discloses, transmitting information on the prediction target area to a server (see ¶[0019]; a web server computer).
receiving demand prediction information and other taxi information from the server based upon the information on the prediction target area (see ¶[0024]; one hundred people hail for a taxi, but only ten taxis are within a five block range.  Hail drivers in a pre-defined geographic area.  See also ¶[0020]; cabs in the surrounding area); 
control the electronic display to display the demand prediction information including an icon indicating a position of the demand in a superimposing manner on a map screen on the electronic display (see ¶[0031]; indicate prospective fares and their respective locations.  3 passengers are waiting for a cab, a single passenger, and a doorman on behalf of someone else), 
control the electronic display to display an icon indicating the position of the own taxi in the superimposing manner on the map screen (see ¶[0051]; providing graphical map displays of prospective passengers and taxicab drivers).
control the electronic display to set an icon corresponding to another taxi with a passenger to a non-display (see ¶[0062]; display only the vehicle icons for available drivers one the map). 
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see {[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied. The device does not seek out new passengers, and the taxicab is unavailable. Unavailable taxis are grayed out). WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers. It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.
MILLSPAUGH further discloses, and control the electronic display to display icon corresponding to another taxi with no passenger in the superimposing manner on the map screen, wherein the electronic display is controlled (see ¶[0024]-[0025] and [0030] & Fig. 4; extend the visual radius to more unoccupied taxis to see hailing icons.  A driver’s status may be on-duty, occupied, and off duty.  See also ¶[0046]; the interface represents the vehicles moving). 
MILLSPAUGH does not explicitly disclose, but DELORME discloses, such that the icon corresponding to the other taxi with no passenger represents a travelling direction of the other taxi with no passenger (see col 10, ln 34-58; display the direction of travel of the user).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons
representing vehicles.  DELORME discloses a travel reservation information and planning system that includes predicted destination and direction information.  It would have been obvious to include predicted destination and direction as taught by DELORME in the system executing the method of MILLSPAUGH with the motivation to provide location information of vehicles in a display for taxicab hailing and ridesharing.
, and the electronic display is controlled such that the icon indicating the position of the own taxi itself is visually distinguished from all other icons corresponding to the other taxis with no passenger (see ¶[0019] and [0025]; the taxicab driver can customize the appearance of a graphical icon of his or her taxicab as the icon appears on a passenger’s computing device.  Indicate the driver’s status with a color.  See also ¶[0030] & [0044] and Fig. 4; a taxicab icon is provided in the center of the display to indicate to the driver that the system is working).

Claim 8 (Currently Amended)
The combination of MILLSPAUGH, DELORME, and WANG discloses the demand prediction information display control method according to claim 1, 
MILLSPAUGH does not specifically disclose, but WANG discloses, wherein the icon corresponding to the other taxi with no passenger is a single icon that represents more than one other taxi with no passenger (see [0062]; display only the vehicle icons for available drivers on the map).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons
representing vehicles, where unavailable taxis are grayed out (see {[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied. The device does not seek out new passengers, and the taxicab is unavailable. Unavailable taxis are grayed out). WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers. It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.

Claim 9 (Currently Amended)
the demand prediction information display control method according to claim 8.
MILLSPAUGH does not specifically disclose, but WANG discloses, wherein the icon corresponding to the other taxi with no passenger represents ten other taxis with no passenger (see ¶[0062]; display only the vehicle icons for available drivers on the map. Examiner Note: according to this disclosure, any number of vehicles could be displayed).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons
representing vehicles, where unavailable taxis are grayed out (see {[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied. The device does not seek out new passengers, and the taxicab is unavailable. Unavailable taxis are grayed out). WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers. It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.

Claim 11 (Currently Amended)
The combination of MILLSPAUGH, DELORME, and WANG discloses the demand prediction information display control device according to claim 3.
MILLSPAUGH does not specifically disclose, but WANG discloses, wherein the icon corresponding to the other taxi with no passenger is a single icon that represents more than one other taxi with no passenger (see [0062]; display only the vehicle icons for available drivers on the map).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons
representing vehicles, where unavailable taxis are grayed out (see {[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied. The device does not seek out new passengers, and the taxicab is unavailable. Unavailable taxis are grayed out). WANG discloses a transportation 

Claim 12 (Currently Amended)
The combination of MILLSPAUGH, DELORME, and WANG discloses the demand prediction information display control device according to claim 11.
MILLSPAUGH does not specifically disclose, but WANG discloses, wherein the icon corresponding to the other taxi with no passenger represents ten other taxis with no passenger (see ¶[0062]; display only the vehicle icons for available drivers on the map. Examiner Note: according to this disclosure, any number of vehicles could be displayed).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons
representing vehicles, where unavailable taxis are grayed out (see {[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied. The device does not seek out new passengers, and the taxicab is unavailable. Unavailable taxis are grayed out). WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers. It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability..

Claim 14 (Currently Amended)
The combination of MILLSPAUGH, DELORME, and WANG discloses the non-transitory recording medium according to claim 5.
MILLSPAUGH does not specifically disclose, but WANG discloses, wherein the icon corresponding to the other taxi with no passenger is a single icon that represents more than one other taxi with no passenger (see [0062]; display only the vehicle icons for available drivers on the map).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons
representing vehicles, where unavailable taxis are grayed out (see {[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied. The device does not seek out new passengers, and the taxicab is unavailable. Unavailable taxis are grayed out). WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers. It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.

Claim 15 (Currently Amended)
The combination of MILLSPAUGH, DELORME, and WANG discloses the non-transitory recording medium according to claim 14
MILLSPAUGH does not specifically disclose, but WANG discloses, wherein the icon corresponding to the other taxi with no passenger represents ten other taxis with no passenger (see ¶[0062]; display only the vehicle icons for available drivers on the map. Examiner Note: according to this disclosure, any number of vehicles could be displayed).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons
representing vehicles, where unavailable taxis are grayed out (see {[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied. The device does not seek out new passengers, and the taxicab is unavailable. Unavailable taxis are grayed out). WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers. It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.

Claims 2, 4, 6, 7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0039784 A1 to MILLSPAUGH in view of US 5,948,040 to DELORME et al. and US 2014/0026065 A1 to WANG as applied to claim 1 above, and further in view of US 2016/0078758 A1 to Basalamah (hereinafter ‘BASALAMAH’).

Claim 2 (Currently Amended)
The combination of MILLSPAUGH, DELORME, and WANG discloses the demand prediction information display control method according to claim 1, 
The combination of MILLSPAUGH, DELORME, and WANG does not specifically disclose, but BASALAMAH discloses, further comprising controlling the electronic display to change a display form of the icon corresponding to the other taxi with no passenger according to a number of nearby pedestrians (see ¶[0018]; icons may indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons
representing vehicles. BASALAMAH discloses automatic update of crowd and traffic data using device monitoring that uses icons to convey information regarding the number of pedestrians. It would have been obvious to include the icons as taught by BASALAMAH in the system executing the method of MILLSPAUGH with the motivation to communicate information to drivers and passengers.

Claim 4 (Currently Amended)
The combination of MILLSPAUGH, DELORME, and WANG discloses the demand prediction information display control device according to claim 3.
The combination of MILLSPAUGH, DELORME, and WANG does not specifically disclose, but BASALAMAH discloses, wherein the processor is configured to control the electronic display to change a display form of the icon corresponding to the other taxi with no passenger according to a number of nearby pedestrians (see ¶[0018]; icons may indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons
representing vehicles. BASALAMAH discloses automatic update of crowd and traffic data using device monitoring that uses icons to convey information regarding the number of pedestrians. It would have been obvious to include the icons as taught by BASALAMAH in the system executing the method of MILLSPAUGH with the motivation to communicate information to drivers and passengers.

Claim 6 (Currently Amended)
The combination of MILLSPAUGH, DELORME, and WANG discloses the non-transitory recording medium according to claim 5.
The combination of MILLSPAUGH, DELORME, and WANG does not specifically disclose, but BASALAMAH discloses, wherein the process further comprises controlling the electronic display to display change a display form of the icon corresponding to the other taxi with no passenger according to a number of nearby pedestrians (see ¶[0018]; icons may indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons
representing vehicles. BASALAMAH discloses automatic update of crowd and traffic data using device monitoring that uses icons to convey information regarding the number of pedestrians. It would have been obvious to include the icons as taught by BASALAMAH in the system executing the method of MILLSPAUGH with the motivation to communicate information to drivers and passengers.

Claim 7 (Currently Amended)
the demand prediction information display control method according to claim 1, 
The combination of MILLSPAUGH, DELORME, and WANG does not specifically disclose, but BASALAMAH discloses, further comprising controlling the electronic display to display change the icon corresponding to the other taxi with no passenger from representing the travelling direction to the non-display according to a number of nearby pedestrians (see ¶[0018]; icons may be positioned on the map to indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons
representing vehicles. BASALAMAH discloses automatic update of crowd and traffic data using device monitoring that uses icons to convey information regarding the number of pedestrians. It would have been obvious to include the icons as taught by BASALAMAH in the system executing the method of MILLSPAUGH with the motivation to communicate information to drivers and passengers.

Claim 10 (Currently Amended)
The combination of MILLSPAUGH, DELORME, and WANG discloses the demand prediction information display control device according to claim 3.
The combination of MILLSPAUGH, DELORME, and WANG does not specifically disclose, but BASALAMAH discloses, wherein the processor is configured to control the electronic display to change the icon corresponding to the other taxi with no passenger from representing the travelling direction to the non-display according to a number of nearby pedestrians (see ¶[0018]; icons may be positioned on the map to indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons


Claim 13 (Currently Amended)
The combination of MILLSPAUGH, DELORME, and WANG discloses the non-transitory recording medium according to claim 5.
The combination of MILLSPAUGH, DELORME, and WANG does not specifically disclose, but BASALAMAH discloses, wherein the process further comprises controlling the electronic display to display change the icon corresponding to the other taxi with no passenger from representing the travelling direction to the non-display according to a number of nearby pedestrians (see ¶[0018]; icons may be positioned on the map to indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons
representing vehicles. BASALAMAH discloses automatic update of crowd and traffic data using device monitoring that uses icons to convey information regarding the number of pedestrians. It would have been obvious to include the icons as taught by BASALAMAH in the system executing the method of MILLSPAUGH with the motivation to communicate information to drivers and passengers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624